DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “capturing the insects that respond to the light in an adhesive trap; and exposing the insects that respond to the light to a lethal composition or one or more chemicals or pathogens” (see claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011).
In regard to claim 13, Brown et al. disclose a method for attracting insects by simulating wing flash, the method comprising:  controlling (via electrical ballast 42 and transformer 43; see col. 7, lines 34-36) a light source (46) to emit light at a light-pulse frequency (50-60 Hz) that mimics a wing flash for a targeted winged insect species (see col. 5, lines 31-36), but do not disclose determining a reflected color reflected by wings of a target winged insect species to attract the target winged insect species or controlling a light source such that a color of the light mimics the reflected color.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large range of light incidences; structural wing color patterns are the effect of thin film interference with about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6) to attract the target winged species (Shevtsova et al. recognizes the importance of certain colors reflected by the wings of specific winged insect species for the purpose of visual courtship communication, i.e. attraction, amongst the individuals of the specific insect species).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species to attract the target winged insect species in view of Shevtsova et al. such that the color of the light mimics the reflected color reflected by wings of a target winged insect species in order to utilize visual cue specific to the target winged insect species in the form of a color of light which is specifically recognized by the respective target insect species such that non-target winged insect species are not targeted and undesirably captured.
In regard to claim 14, Brown et al. disclose adjusting one or more of the light-pulse frequency, a light intensity, a wavelength composition, a duty cycle, and the position of the light source based on one or more of the target winged insect species, time of day, season, weather, and geographical location (electrical ballast 42 and/or transformer 43 are preferably adapted to provide multiple, alternating, and/or varying frequencies and variable frequencies provide a changing pattern of flickering light attractive to flying insects, such as flies and tests have shown that flies are attracted to a wide range of frequencies, and that multiple frequencies increase their interest, resulting in more flies captured in controlled tests, in a shorter time period; see col. 5, lines 49-56).
In regard to claim 16, Brown et al. disclose wherein the light-pulse frequency is between about 1 pulse per second and about 1,000 pulses per second (50-60 Hz).
In regard to claim 17, Brown et al. disclose wherein the targeted winged insect species is Diptera (flies).
In regard to claim 7, Brown et al. disclose capturing the insects that respond to the light in a trap (flies captured in trap 30 via disposable sheet 60 with sticky adhesive 62).
In regard to claim 8, Brown et al. disclose exposing the insects that respond to the light to a lethal composition (disposable sheet 60 with sticky adhesive 62).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Butler et al. 5,327,675 or Child 7,937,887.
In regard to claim 9, Brown et al. disclose a fluorescent light source (46), but do not disclose wherein the light source comprises one or more light emitting diodes.  Butler disclose the light source (4122a-b; see col. 4, lines 10-15 & col. 29, lines 1-5) comprise one or more light emitting diodes (LEDs).  Child discloses an insect trap (100) and method of attracting insects wherein the attractant means (200) includes one or more light sources (7) which are LEDs and which may emit suitable frequencies of light and of varying colors, including light in the visible and/or ultraviolet spectrum, and that the light sources may “flicker” or “pulse” rather than remain on for extended periods of time (see col. 4, lines 33-49); and that mosquito traps of the prior art use flashing lights for attracting insects thereto (see col. 1, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that the light source comprises one or more light emitting diodes in view of Butler or Child in order to utilize a light source that is capable of emitting sufficient attractive light while using less electricity and which is more rugged than fluorescent bulbs which may more easily break than an LED bulb.
In regard to claim 10, Brown et al. disclose a single light source (46), but do not disclose wherein the light source comprises a plurality of lights arranged to simulate a swarm of insects, the method comprising emulating a swarm of insects with the light source.  Butler discloses an insect trap wherein a plurality of light sources (radiation pulsing means 4122a-b) are arranged to simulate a swarm of insects (radiation pulsing means pulse at specific frequencies between 50 and 400 Hz; see col. 29, lines 1-5 and also means 4122a-b are directed in opposing directions to increase the coverage area of the trap) and that the radiation pulsing means produce insect attracting radiation having a frequency mimicking insect wing beat and/or insect visual sensing frequencies (see col. 3, lines 29-34 & col. 4, lines 11-25).  It would have been obvious to one of ordinary skill in the art to modify the light source and method of Butler such that the light source comprises a plurality of light sources arranged to emulate a swarm of insects and comprising emulating a swarm of insects with the light source in view of Butler in order to provide a plurality of light sources which can increase the area over which the light may be distributed versus the single light source of Brown et al. and also to simulate a gathering of a plurality of the target insect species so as to attract like members of the target insect species to the trap.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Child 7,937,887.
In regard to claim 11, Brown et al. discloses the light source (46) configured to move between one or more positions (the trap 30 may be deployed anywhere the plug 58 can be plugged into an AC outlet), but do not disclose the method further comprising moving the light source while the light is being emitted.  Child discloses an insect trap (100) wherein attractant means (200) may include variable frequency UV and infrared sources inside the trap (100), with light being directed towards the outside of the trap using a plurality of fibre optic filaments and as a further alternative, the LED array may be located on a moveable platform located inside the trap (100) which spins around a central axis to create a pulsed or flicker effect (see col. 5, lines 39-46).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that it comprises moving the light source while the light is being emitted in view of Child in order to create a pulsed or flicker illumination effect which can be seen by target insects in multiple directions so as to increase the attractive effect.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Cohnstaedt et al. 7,784,215 or Simchoni-Barak et al. 2010/0024278.
In regard to claim 12, Brown et al. do not disclose adjusting a light intensity based on an amount of ambient light sensed by a photosensor.  Cohnstaedt et al. disclose methods for improved light traps wherein a lighting platform (1) comprises a plurality of LEDs (7) and a resistor (5) that allows for the brightness to be adjusted according to the trapping conditions (e.g. day, night, moon or no moon, etc.) by adjusting the voltage of the LEDs (see col. 8, lines 24-27 & col. 2, line 63 to col. 3, line 6).  Simchoni-Barak et al. disclose methods for attracting and trapping insects wherein a trap (40) is shown having a light module (42) which includes a light-emitting head (44) having one or more light sources (46) and a light sensor (48) that is used to determine the ambient light in the environment and adjust the output of light sources (46) accordingly (see para. 0069).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that it comprises adjusting a light intensity based on an amount of ambient light in view of Cohnstaedt et al. or Simchoni-Barak et al. in order to assure that the intensity of the light source is sufficient to overcome the brightness of the light in the usage environment so that the trap is effective in trapping the target insect species or to reduce the intensity of the light source in low light conditions so as to conserve power.    
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) and Hyde 9,946,922.
In regard to claim 18, Brown et al. disclose a method for attracting insects by simulating wing flash, comprising:  determining a light-pulse frequency that mimics a wing flash for a target winged insect species (Flying insects are attracted by the Ramen Scattering effect of the light waves; see col. 5, lines 31-43); and controlling (via electrical ballast 42 and transformer 43) a light source (46) to emit light at the light-pulse frequency (50-60 Hz; see col. 5, lines 31-36), but do not disclose determining a reflected color reflected by wings of a target winged insect species or controlling a light source such that the light having a color that mimics the reflected color.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large range of light incidences; structural wing color patterns are the effect of thin film interference with about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species in view of Shevtsova et al. such that the light has a color that mimics the reflected color reflected by wings of a target winged insect species in order to utilize visual cue specific to the target winged insect species in the form of a color of light which is specifically recognized by the respective target insect species such that non-target winged insect species are not targeted and captured unnecessarily.  Brown et al. and Shevtsova et al. do not disclose wherein the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species.  Hyde discloses that the antenna of mosquitoes are important for sensing the proximity of a potential mate and that male mosquitoes detect the presence of nearby female mosquitoes by hearing the female’s flight tones using a special organ called the Johnston’s organ at the base of each antenna and that a male mosquito is able to hear a nearby female’s wing beat frequency (approximately 300-600 Hz, depending upon species) and fly off in pursuit.  It would have been obvious to modify the method of Brown et al. and Shevtsova et al. such that the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species in view of Hyde in order to specifically tune the light source to emit a light-pulse frequency that will attract males of the target winged insect species and not any other unintended insect species.
In regard to claim 19, Brown et al. discloses setting the light-pulse frequency to a frequency (50-60 Hz) which attracts flies, but do not disclose wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light on a member of the target winged insect species; monitoring a frequency at which the light is reflected from the member's wings; and setting the light-pulse frequency to the monitored frequency.  Hyde discloses wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species (organism 26 such as a mosquito) comprises:  projecting light on a member of the target winged insect species (the reflection of targeting laser 18 from organism 26 is detected by photodiode 20; see col. 8, line 46-65); monitoring a frequency at which the light is reflected from the member's wings (the signal from photodiode 20 is used to measure wingbeat frequency; see col. 8, lines 48-65).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light on a member of the target winged insect species; monitoring a frequency at which the light is reflected from the member's wings; and setting the light-pulse frequency to the monitored frequency in view of Hyde in order to adaptively change the light-pulse frequency of the light source so as to closely mimic any selected one of a plurality of monitored insect species so as to specifically target an insect species for attraction and trapping thereof.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) and Hyde 9,946,922 as applied to claim 18 above, and further in view of Nelson 7,841,131 and Cohnstaedt et al. 7,784,215.
In regard to claim 20, Brown et al. disclose projecting light at a first light-pulse frequency (50-60 Hz) in a first portion of an area (area where trap 30 is deployed) comprising a plurality of members of the target winged insect species (flies) and setting the light-pulse frequency to a frequency (50-60 Hz) which attracts flies, but do not disclose wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light at a first light-pulse frequency in a first portion of an area comprising a plurality of members of the target winged insect species; monitoring a first reaction of the plurality of members of the target winged insect species in response to the light projected at the first light-pulse frequency; projecting light at a second light-pulse frequency in a second portion of the area comprising the plurality of members of the target winged insect species; monitoring a second reaction of the plurality of members of the target winged insect species in response to the light projected at the second light-pulse frequency; setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction; and setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Nelson discloses a light trap for insects wherein in conducting capture rate experiments (see col. 16, line 6 to col. 18, line 48 and Figs. 3-14 and Tables 2-5), the fly traps of the invention are installed in an appropriate location in a room having white walls and ceiling, 50% relative humidity, a temperature of 80°F, insect food, competing fluorescent lights, and a density of approximately one fly per each 10 cubic feet of room space which results in a density that equals 160 flies being released into the room at the outset of each experiment (see col. 16, lines 42-67); an experiment was also conducted to determine the effect on catch rates of different sizes of traps with a large trap (5), a mid-sized trap (33), and a small trap (34) where a single nine watt UV bulb (35) was utilized as the light source in each trap and each trap was wall mounted (see col. 17, line 26 to col. 18, line 20); and an experiment was also conducted to determine the relative effectiveness of a wall-mounted insect trap and a ceiling mounted insect trap and the experiment was conducted with only one trap mounted in the room at a time (see col. 18, line 21-36).  It would have been obvious to one of ordinary skill in the art to modify the step of determining a light-pulse frequency that mimics a wing flash for a target insect species in the method of Brown et al. and Shevtsova et al. such that it comprises projecting light at a first light-pulse frequency in a first portion of an area comprising a plurality of members of the target winged insect species; monitoring a first reaction of the plurality of members of the target winged insect species in response to the light projected at the first light-pulse frequency; projecting light at a second light-pulse frequency in a second portion of the area comprising the plurality of members of the target winged insect species; monitoring a second reaction of the plurality of members of the target winged insect species in response to the light projected at the second light-pulse frequency; setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction; and setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction in view of Nelson in order to conduct experiments on the target winged insect species so as to determine what the best light-pulse frequency setting is for maximizing the attraction of the target winged insect species.  Brown et al., Shevtsova et al., and Nelson disclose projecting light at a second light-pulse frequency (Brown et al. 50-60 Hz) in a second portion of the area (large trap 5, a mid-sized trap 33, and a small trap 34 of Nelson mounted at different wall locations) comprising the plurality of members of the target winged insect species while projecting light at a first light-pulse frequency (Brown et al. 50-60 Hz), but do not disclose either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Cohnstaedt et al. disclose methods for improved light traps comprising either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction (LEDs 7 are separately adjustable color and intensity and are available in a variety of wavelengths to produce a range of colors of light from ultraviolet to infrared that includes the visible light spectrum [250-2000 nm], and that a plurality of wavelengths may be used in combination which will depend upon the species of arthropod that is to be attracted; the wavelength of the light emitted by the LEDs is tailored to the specific insect species sought to be attracted [see Examples 2-3]).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Nelson such that it comprises either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction in view of Cohnstaedt et al. in order to tailor the method such that either the first or second light-pulse frequency is projected according to the success of either the first or second light-pulse frequency in attracting the target winged insect species.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Johnston et al. 2009/0288333.
In regard to claim 21, Brown discloses capturing the insects that respond to the light (light from light source 46) in an adhesive trap (disposable sheet 60 has sticky adhesive 62 located upon upper surface 61 of sheet 60), but do not disclose exposing the insects that respond to the light to a lethal composition comprising one or more chemicals or pathogens.  Johnston et al. disclose an insect trap and a method comprising determining a color (Johnston et al. determined that light having a certain wavelength attracts flies; see paras. 0005-8 & 0032) to attract target winged insect species (flies); controlling a light source (106, 107 or 202) to emit light at a wavelength (ultraviolet light that has a peak wavelength of 340 to 380 nm) that attracts a target winged insect species (flies); capturing insects that respond to the light in an adhesive trap (product 122, 123, & 125 could be glueboards [see para. 0039] or bait station 200 has the potential for glueboards as well as bait [see para. 0041]); and exposing the insects that respond to the light to a lethal composition comprising one or more chemicals or pathogens (bait including poison wherein efficacy of the device is increased because flying insects that do not land on the glueboard but consume the bait are killed by the bait; see paras. 0031, 0035-36, & 0062-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Brown and Shevtsova et al. to further comprise exposing the insects that respond to the light to a lethal composition comprising one or more chemicals or pathogens in view of Johnston et al. in order to kill the target winged species that do not become entrapped on the adhesive trap so as to increase the efficacy of the trap in killing the target winged species.
Claims 7-10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011).
In regard to claim 13, Butler et al. disclose a method for attracting insects by simulating wing flash, the method comprising:  controlling (strobelight such as the ones disclosed at col. 4, lines 26-40) a light source (4122a-b) to emit light at a light-pulse frequency (50-60 Hz) that mimics a wing flash for a targeted winged insect species (radiation pulsing means; see col. 3, lines 29-34 & col. 4, lines 11-25 & col. 29, lines 1-5) to attract the target winged insect species (blood feeding arthropods; see col. 5, lines 33-57), and a color of the light mimics the reflected color (the incident light upon the wings of the targeted insect which is not absorbed by the wings is the reflected color, furthermore the flashing of the light of Butler et al. is a simulation of the wing flash of the targeted insect; also Butler et al. at col. 3, lines 29-34 states “radiation pulsing means connected to said first radiation means and/or said second radiation means…causing said…radiation…to have a frequency mimicking insect wing beat and/or insect visual sensing frequencies”), but does not disclose determining a reflected color reflected by wings of a target winged insect species to attract the target winged insect species.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large range of light incidences; structural wing color patterns are the effect of thin film interference with about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species in view of Shevtsova et al. such that the color of the light mimics the reflected color reflected by wings of a target winged insect species in order to utilize visual cue specific to the target winged insect species in the form of a color of light which is specifically recognized by the respective target insect species such that non-target winged insect species are not targeted and undesirably captured.
In regard to claim 14, Butler et al. disclose adjusting one or more of the light-pulse frequency, a light intensity, a wavelength composition, a duty cycle, and the position of the light source based on one or more of the target winged insect species, time of day, season, weather, and geographical location (light-pulse frequency is adjusted to a value which is between 50 up to about 400 Hz, wherein the frequencies are intended to mimic blood feeding arthropod wing beat frequencies and visual sensing frequencies; see col. 4, lines 11-19).
In regard to claim 16, Butler et al. disclose wherein the light-pulse frequency is between about 1 pulse per second and about 1,000 pulses per second (50-400 Hz).
In regard to claim 17, Brown et al. disclose wherein the targeted winged insect species is Diptera (“house flies” at col. 4, line 65; also see col. 5, lines 35 & 48).
In regard to claim 7, Butler et al. disclose capturing the insects that respond to the light in a trap (horizontally disposed hollow housing means 116, 216 having incorporated into the inner structure thereof arthropod entrapment means which may for example be a sticky insect trapping substance).
In regard to claim 8, Butler et al. disclose exposing the insects that respond to the light to a lethal composition (sticky insect trapping substance).
In regard to claim 9, Butler et al. disclose wherein the light source comprises one or more light emitting diodes (4122a-b; see col. 4, lines 2-6 & lines 41-45).
In regard to claim 10, Butler et al. disclose wherein the light source (4122a-b) comprises a plurality of lights (4122a-b) arranged to emulate a swarm of insects, the method further comprising emulating a swarm of insects with the light source (the use of LEDs 4122a-b and their disposition in opposing directions creates a wider spread of light which emulates a swarm of insects when flashing at the 50-400 Hz range).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Child 7,937,887.
In regard to claim 11, Butler et al. discloses the light source (4122a-b) configured to move between one or more positions (the trap 4000 may be deployed anywhere the because it is not anchored to any location or permanently installed at a location), but do not disclose the method further comprising moving the light source while the light is being emitted.  Child discloses an insect trap (100) wherein attractant means (200) may include variable frequency UV and infrared sources inside the trap (100), with light being directed towards the outside of the trap using a plurality of fibre optic filaments and as a further alternative, the LED array may be located on a moveable platform located inside the trap (100) which spins around a central axis to create a pulsed or flicker effect (see col. 5, lines 39-46).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. and Shevtsova et al. such that it comprises moving the light source while the light is being emitted in view of Child in order to create a pulsed or flicker illumination effect which can be seen by target insects in multiple directions so as to increase the attractive effect.
Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Cohnstaedt et al. 7,784,215 or Simchoni-Barak et al. 2010/0024278.
In regard to claim 12, Brown et al. do not disclose adjusting a light intensity based on an amount of ambient light sensed by a photosensor.  Cohnstaedt et al. disclose methods for improved light traps wherein a lighting platform (1) comprises a plurality of LEDs (7) and a resistor (5) that allows for the brightness to be adjusted according to the trapping conditions (e.g. day, night, moon or no moon, etc.) by adjusting the voltage of the LEDs (see col. 8, lines 24-27 & col. 2, line 63 to col. 3, line 6).  Simchoni-Barak et al. disclose methods for attracting and trapping insects wherein a trap (40) is shown having a light module (42) which includes a light-emitting head (44) having one or more light sources (46) and a light sensor (48) that is used to determine the ambient light in the environment and adjust the output of light sources (46) accordingly (see para. 0069).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. and Shevtsova et al. such that it comprises adjusting a light intensity based on an amount of ambient light in view of Cohnstaedt et al. or Simchoni-Barak et al. in order to assure that the intensity of the light source is sufficient to overcome the brightness of the light in the usage environment so that the trap is effective in trapping the target insect species or to reduce the intensity of the light source in low light conditions so as to conserve power.    
Alternatively in regard to claim 14, Butler et al. do not disclose adjusting one or more of the light-pulse frequency, a light intensity, a wavelength composition, a duty cycle, and the position of the light source based on one or more of the target winged insect species, time of day, season, weather, and geographical location.  Simchoni-Barak et al. disclose methods for attracting and trapping insects wherein a trap (40) is shown having a light module (42) which includes a light-emitting head (44) having one or more light sources (46) and a light sensor (48) that is used to determine the ambient light in the environment and adjust the output of light sources (46) accordingly (see para. 0069).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. and Shevtsova et al. such that the light intensity is adjusted in view of Simchoni-Barak et al. in order to adjust the intensity of the light source such that the amount of ambient light is accounted for so as to cause the light source to be bright during times of high ambient light so that the trap is visible at those times and to cause the light source to be dimmer during times of low ambient light so as to conserve power.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) and Hyde 9,946,922.

In regard to claim 18, Butler et al. disclose a method for attracting insects by simulating wing flash, comprising:  determining a light-pulse frequency that mimics a wing flash for a target winged insect species (see col. 3, lines 29-34 & col. 4, lines 11-25 & col. 29, lines 1-5); and controlling (strobelight such as the ones disclosed at col. 4, lines 26-40) a light source (4122a-b) to emit light at the light-pulse frequency (50-400 Hz), the light having a color that mimics the reflected color (the incident light upon the wings of the targeted insect which is not absorbed by the wings is the reflected color, furthermore the flashing of the light of Butler et al. is a simulation of the wing flash of the targeted insect), but does not disclose determining a reflected color reflected by wings of a target winged insect species.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large range of light incidences; structural wing color patterns are the effect of thin film interference with about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species in view of Shevtsova et al. such that the color of the light mimics the reflected color reflected by wings of a target winged insect species in order to utilize visual cue specific to the target winged insect species in the form of a color of light which is specifically recognized by the respective target insect species such that non-target winged insect species are not targeted and undesirably captured.  Butler et al. and Shevtsova et al. do not disclose wherein the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species.  Hyde discloses that the antenna of mosquitoes are important for sensing the proximity of a potential mate and that male mosquitoes detect the presence of nearby female mosquitoes by hearing the female’s flight tones using a special organ called the Johnston’s organ at the base of each antenna and that a male mosquito is able to hear a nearby female’s wing beat frequency (approximately 300-600 Hz, depending upon species) and fly off in pursuit.  It would have been obvious to modify the method of Butler et al. and Shevtsova et al. such that the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species in view of Hyde in order to specifically tune the light source to emit a light-pulse frequency that will attract males of the target winged insect species and not any other unintended insect species.
In regard to claim 19, Butler et al. discloses setting the light-pulse frequency to a frequency (50-400 Hz) which attracts blood feeding arthropod species, but do not disclose wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light on a member of the target winged insect species; monitoring a frequency at which the light is reflected from the member's wings; and setting the light-pulse frequency to the monitored frequency.  Hyde discloses wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species (organism 26 such as a mosquito) comprises:  projecting light on a member of the target winged insect species (the reflection of targeting laser 18 from organism 26 is detected by photodiode 20; see col. 8, line 46-65); monitoring a frequency at which the light is reflected from the member's wings (the signal from photodiode 20 is used to measure wingbeat frequency; see col. 8, lines 48-65).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. and Shevtsova et al. such that the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light on a member of the target winged insect species; monitoring a frequency at which the light is reflected from the member's wings; and setting the light-pulse frequency to the monitored frequency in view of Hyde in order to adaptively change the light-pulse frequency of the light source so as to closely mimic any selected one of a plurality of monitored insect species so as to specifically target an insect species for attraction and trapping thereof.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) and Hyde 9,946,922 as applied to claim 18 above, and further in view of Nelson 7,841,131 and Cohnstaedt et al. 7,784,215.
In regard to claim 20, Butler et al. disclose projecting light at a first light-pulse frequency (50-400 Hz) in a first portion of an area (area where trap 400 is deployed) comprising a plurality of members of the target winged insect species (see col. 5, lines ) and setting the light-pulse frequency to a frequency (50-400 Hz) which attracts mosquitoes and flies, but do not disclose wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light at a first light-pulse frequency in a first portion of an area comprising a plurality of members of the target winged insect species; monitoring a first reaction of the plurality of members of the target winged insect species in response to the light projected at the first light-pulse frequency; projecting light at a second light-pulse frequency in a second portion of the area comprising the plurality of members of the target winged insect species; monitoring a second reaction of the plurality of members of the target winged insect species in response to the light projected at the second light-pulse frequency; setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction; and setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Nelson discloses a light trap for insects wherein in conducting capture rate experiments (see col. 16, line 6 to col. 18, line 48 and Figs. 3-14 and Tables 2-5), the fly traps of the invention are installed in an appropriate location in a room having white walls and ceiling, 50% relative humidity, a temperature of 80°F, insect food, competing fluorescent lights, and a density of approximately one fly per each 10 cubic feet of room space which results in a density that equals 160 flies being released into the room at the outset of each experiment (see col. 16, lines 42-67); an experiment was also conducted to determine the effect on catch rates of different sizes of traps with a large trap (5), a mid-sized trap (33), and a small trap (34) where a single nine watt UV bulb (35) was utilized as the light source in each trap and each trap was wall mounted (see col. 17, line 26 to col. 18, line 20); and an experiment was also conducted to determine the relative effectiveness of a wall-mounted insect trap and a ceiling mounted insect trap and the experiment was conducted with only one trap mounted in the room at a time (see col. 18, line 21-36).  It would have been obvious to one of ordinary skill in the art to modify the step of determining a light-pulse frequency that mimics a wing flash for a target insect species in the method of Butler et al. and Shevtsova et al. such that it comprises projecting light at a first light-pulse frequency in a first portion of an area comprising a plurality of members of the target winged insect species; monitoring a first reaction of the plurality of members of the target winged insect species in response to the light projected at the first light-pulse frequency; projecting light at a second light-pulse frequency in a second portion of the area comprising the plurality of members of the target winged insect species; monitoring a second reaction of the plurality of members of the target winged insect species in response to the light projected at the second light-pulse frequency; setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction; and setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction in view of Nelson in order to conduct experiments on the target winged insect species so as to determine what the best light-pulse frequency setting is for maximizing the attraction of the target winged insect species.  Butler et al., Shevtsova et al., and Nelson disclose projecting light at a second light-pulse frequency (Butler et al. 50-400 Hz) in a second portion of the area (large trap 5, a mid-sized trap 33, and a small trap 34 of Nelson mounted at different wall locations) comprising the plurality of members of the target winged insect species while projecting light at a first light-pulse frequency (Butler et al. 50-400 Hz), but do not disclose either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Cohnstaedt et al. disclose methods for improved light traps comprising either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction (LEDs 7 are separately adjustable color and intensity and are available in a variety of wavelengths to produce a range of colors of light from ultraviolet to infrared that includes the visible light spectrum [250-2000 nm], and that a plurality of wavelengths may be used in combination which will depend upon the species of arthropod that is to be attracted; the wavelength of the light emitted by the LEDs is tailored to the specific insect species sought to be attracted [see Examples 2-3]).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al., Shevtsova et al., and Nelson such that it comprises either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction in view of Cohnstaedt et al. in order to tailor the method such that either the first or second light-pulse frequency is projected according to the success of either the first or second light-pulse frequency in attracting the target winged insect species.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Johnston et al. 2009/0288333.
In regard to claim 21, Butler et al. disclose capturing the insects that respond to the light (4122a-b) in an adhesive trap (trapping means 140 can be a sticky trapping means 140A; see col. 2, lines 66-67 & col. 22, lines 10-28), but do not disclose exposing the insects that respond to the light to a lethal composition comprising one or more chemicals or pathogens.  Johnston et al. disclose an insect trap and a method comprising determining a color (Johnston et al. determined that light having a certain wavelength attracts flies; see paras. 0005-8 & 0032) to attract target winged insect species (flies); controlling a light source (106, 107 or 202) to emit light at a wavelength (ultraviolet light that has a peak wavelength of 340 to 380 nm) that attracts a target winged insect species (flies); capturing insects that respond to the light in an adhesive trap (product 122, 123, & 125 could be glueboards [see para. 0039] or bait station 200 has the potential for glueboards as well as bait [see para. 0041]); and exposing the insects that respond to the light to a lethal composition comprising one or more chemicals or pathogens (bait including poison wherein efficacy of the device is increased because flying insects that do not land on the glueboard but consume the bait are killed by the bait; see paras. 0031, 0035-36, & 0062-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Butler et al. and Shevtsova et al. to further comprise exposing the insects that respond to the light to a lethal composition comprising one or more chemicals or pathogens in view of Johnston et al. in order to kill the target winged species that do not become entrapped on the adhesive trap so as to increase the efficacy of the trap in killing the target winged species.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  
In regard to applicants’ argument that “As previously argued, Brown is completely silent as to the color of the emitted light and thus fails to disclose determining a reflected color reflected by wings of a target winged insect species to attract the target winged insect species…”, the Examiner contends that Brown discloses a light source (46) that is preferably a fluorescent light source which typically have wavelengths of around 400-700 nm which represent the color of light emitted therefrom so there is at least some consideration being given to the color of light being emitted by the light source of Brown.  The Examiner cleary admitted in the rejection of claim 13 that Brown is deficient in teaching the light source emitting light at a light-pulse frequency that mimics a wing flash for the target winged insect species such that a color of the light mimics the reflected color and that the Shevtsova et al. reference was used to remedy this deficiency since Shevtsova recognizes the importance that colors reflected by wings of winged insects in communication to other members of certain winged insect species since such colors reflected by the wings of the winged insects represent visual cues to the members of the insect species such as during courtship and mating.  Therefore, the concept of determining a color reflected by wings of a winged insect species are clearly taught in the prior art.
In regard to applicants’ argument that “Shevtsova continually describes the wings as reflecting several colors---not just one---and the Examiner repeatedly acknowledges the patterns reflected by such wings”, the Examiner contends that Shevtsova et al. conducted research that determined that not a single color is reflected by the wings of the insect species and that a person of ordinary skill in the art would readily choose a single color for the light source to emit for attracting the target winged insect species since certain types of light sources are not able to simultaneously emit several colors at once and a person of ordinary skill in the art would readily choose a color which is deemed most representative to the color that is reflected by the wings of the targeted winged insect species so as to attract that same species of insect.
In regard to applicants’ argument that “Shevtsova goes into great detail to describe that several factors that affect the pattern displayed by the wing…positioning of wings can affect the WIP…thickness and texture of the wing along its length can likewise affect its appearance…”, the Examiner contends that Shevtsova is merely pointing out the fact that the structural differences in the wings of the various winged insect species result in variations in the color perceived by members of the species viewing the wings of other members of their species, wherein the colors perceived are unique to each species because of these same structural differences and thus represent a sort of signature related to each species.
In regard to applicants’ argument that “Shevtsova clearly does not disclose controlling a light source to emit light having a color that mimics the reflected color…”, the Examiner reminds the applicants that the Brown reference was relied upon for disclosing the step of controlling a light source to attract targeted winged insects and not Shevtsova.
In regard to applicants’ argument that “In discouraging use of bug zappers, Brown disparages their inability to attract and kill female insects…Brown would not look to modify its electronic fly trap apparatus to mimic a wing flash for a sexually mature female of the target winged insect species…”, the Examiner contends that Brown makes this statement in relation to prior art bug destroying devices which utilize light to attract targeted winged insect species to an electrified grid where they are destroyed and that the disparagement is in regard to the fact that the light source of such devices indiscriminately target all insects and that it so happens that male flies are the most likely victims of such devices.  The statement merely represents an observation made by Brown.  Once again, Shevtsova was relied upon as a modifying reference for its teaching to one having ordinary skill in the art that it is old and well known that winged insects are attracted to the sight of wings of members of the same species since they represent visual cues or signaling means amongst members of a species.
In regard to applicants’ argument that “Butler fails to disclose determining a reflected color reflected by wings of a target winged insect species to attract the target winged insect species…fails to disclose controlling a light source to emit light having a color that mimics the reflected color…Butler fails to disclose or suggest that the color of the bright green lights or bright blue lights have any correlation with the color reflected by wings of the target winged insect species…Shevtsova fails to remedy the deficiencies of Butler with respect to independent claim 13…”, the Examiner contends that Butler does disclose controlling a light to emit light at a light-pulse frequency of 50-60 Hz that mimics a wing flash for a targeted winged insect species having a wavelength of from about 400 up to 1000 nm which represents the range of colors that can be emitted by the light source of Butler.  The wing flash taught by Butler which is being viewed by the targeted insect species represents a light having a color (about 400 up to 1000 nm) which is being cycled at a frequency that simulates the appearance of how beating wings of the specific insect may appear or be visually sensed by the desired species according to their “visual sensing frequencies”.  Shevtsova discloses the importance of visual cues generated by the specific colors reflected by wings of insect species which are unique to each insect species and are thus readily recognized by the members of the particular species so as to serve as a means for communicating there amongst the members.  Therefore, it is the Examiner’s position that the method of Butler et al. could be readily modified to have its light source emit light at a color which mimics the reflected color of the wings of a certain winged insect via the teachings of Shevtsova which are that specific colors are reflected by the wings of respective winged insect species and that such specific reflected colors are unique to each species of winged insect as a result of various structural differences amongst the winged insect species.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA